737 So. 2d 569 (1999)
HERNANDO COUNTY, Florida, Appellant,
v.
Rodger L. ANDERSON and Hal K. Yeager, etc., Appellees.
No. 98-1825.
District Court of Appeal of Florida, Fifth District.
June 11, 1999.
Rehearing Denied July 21, 1999.
Douglas T. Noah of Dean, Ringers, Morgan & Lawton, P.A., Orlando, for Appellant.
Gerald A. Figurski of Figurski & Harrill, Holiday, for Appellees.
PER CURIAM.
Hernando County, Florida, appeals a non-final order finding it liable for compensation in an action for inverse condemnation for the destruction of two 40' by 20' billboards. We affirm.
In Florida, billboards are considered personal property rather than realty. The owners of the billboards in the instant case were entitled to remove them from the realty upon the expiration of their leasehold interest. Sweeting v. Hammons, 521 So. 2d 226 (Fla. 3d DCA 1988); Division of Admin., State of Fla., Dept. of Transp. v. Allen, 447 So. 2d 1383 (Fla. 5th DCA 1984). Hernando County, apparently assuming it acquired the billboards when it acquired the real property, gave the billboard owners no opportunity to remove the billboards and simply destroyed them. The destruction entitled the billboard owners to recovery of the billboards' replacement value less depreciation.
AFFIRMED.
COBB, HARRIS and PETERSON, JJ., concur.